Exhibit 10.13

April 18, 2007

Michael E. Foss

Chief Financial Officer

Circuit City Stores, Inc.

9950 Mayland Drive

Richmond, VA 23233-1464

Consulting Agreement

Dear Mike:

This letter memorializes our discussions concerning your retention by Circuit
City Stores, Inc. (“the Company”) to perform certain consulting services for the
Company, its affiliates and subsidiaries.

1. Engagement and Duties. Through June 26, 2007, you will provide to the Company
the following consulting services, in each case at the request of the Board of
Directors (“Board”) and/or the Chief Executive Officer of the Company:
(i) assist the Company in the transition to a new Chief Financial Officer,
(ii) serve as the principal financial officer of the Company through April 30,
2007 and assist the Company in the preparation of the filing with the Securities
and Exchange Commission of the Annual Report on Form 10-K for the fiscal year
ended February 28, 2007, the 2007 proxy statement and annual report to
shareholders, and (iii) execute and deliver to the Company certifications in the
form set forth in Items 601(b)(31) and (32) of SEC Regulation S-K to be filed as
exhibits to the Company’s Annual Report on Form 10-K, and (iv) consult on other
matters within your knowledge and experience relating to the business of the
Company as may be reasonably requested from time to time during the term of this
letter agreement. Subparagraphs (i) through (iv) shall be referred to herein
collectively as “Services.”

2. Manner of Performance. You agree to perform all Services and related duties
that may be required of you pursuant to the terms hereof to the reasonable
satisfaction of the Company. You will not take any action that would be adverse
to the Company’s business interests or that may subject you, the Company or any
of its affiliates to civil or criminal liability. You agree to comply in full
with all applicable laws, ethical standards, rules and regulations in the course
of performing your obligations hereunder. You agree that you will comply with
the Company’s Code of Business Conduct and represent that, as of the date of
this letter agreement, you do not have any interest in any entity that would
conflict in any manner with your performance of the Services.

3. Consideration. As consideration for your performance of Services under this
letter agreement, the stock option agreements between you and Circuit City dated
June 16, 2003, August 17, 2004, and June 21, 2005, are hereby amended to
(i) extend the term of such options until December 31, 2007, and (ii) provide
that all of your rights under the June 16, 2003, and August 17, 2004, agreements
shall be fully vested and exercisable as of July 1, 2007, and your rights under
the June 21, 2005, agreement shall be fully vested and exercisable



--------------------------------------------------------------------------------

as of July 1, 2007, but solely with respect to that portion of such option that
would have vested July 1, 2007. The non-qualified stock options listed in (ii),
along with any previously vested non-qualified stock options held by you as of
the date of this agreement, may be exercised until December 31, 2007. All other
non-qualified stock options and restricted stock awards shall be forfeited and
cancelled as of the date of your termination from employment.

4. Expenses. The Company shall reimburse you for all reasonable expenses
incurred by you in connection with your performance of Services under this
letter agreement within 30 days following your delivery of an accounting of
those expenses to the Company in accordance with the Company’s then-current
travel and business expense policy.

5. Restrictive Covenants. You acknowledge and agree that you will comply with
Article 8 of your Employment Agreement with the Company, “Noncompetition and
Confidentiality,” dated February 6, 2004, which Article shall remain in full
force and effect in accordance with its terms, and that the restrictions set
forth therein applicable to the period of your “employment” with the Company
shall continue to apply during the period in which you provide Services
hereunder, and that any period of time following your “employment” with the
Company during which the restrictions of Article 8 apply shall commence as of
the date you cease to provide Services hereunder.

6. Entire Agreement. This letter sets forth the entire agreement between the
parties, and, except as otherwise provided herein, fully supersedes any and all
prior agreements, understandings, or representations between the parties
pertaining to the subject matter of this letter agreement, except that the
parties agree that those provisions of your Employment Agreement that
contemplate performance subsequent to the cessation of your employment
thereunder or otherwise survive termination of said Employment Agreement,
including but not limited to Article 8 therein, shall continue in full force and
effect.

Please sign and date below to signify your acceptance of the terms of this
letter agreement.

 

Very truly yours,  

/s/ Philip J. Schoonover

 

Philip J. Schoonover

 

Chairman, President and Chief Executive Officer

Seen and agreed to this 19th day of April, 2007.

 

/s/ Michael E. Foss

 

Michael E. Foss

 